—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 31, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to' misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board which ruled that claimant was discharged from his employment as a truck driver due to disqualifying misconduct. Despite being aware of the employer’s rule that driving on the Thruway was prohibited under any circumstances, claimant admitted violating this policy in order to deliver a late shipment on time. Knowingly violating an employer’s established policies and procedures has been held to constitute disqualifying misconduct (see, e.g., Matter of Ahmend [Commissioner of Labor], 254 AD2d 561; Matter of Egelberg [Sweeney], 244 AD2d 684). Accordingly, we find no reason to disturb the Board’s decision, notwithstanding claimant’s exculpatory explanation for the rule violation.
Cardona, P. J., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.